Mr. Ohiee Justice McIver
dissenting. It seems to me that the Circuit Judge erred iu his instructions to the jury as to the effect of the letter of 28th May, 1889. I do not think such letter amounted to anything more than a mere notice of the loss, and cannot be regarded as any proof of loss whatever. Now, as the contract, as set out by the plaintiff in his complaint, expressly provides that the amount due on the policy should be paid “in sixty days after due notice and proofs” of the loss “should have been made by the assured, and received” at the office of the company, the plaintiff, clearly, would have no right of action until the expiration of sixty days from the receipt of both notice and proofs of loss. While it may be true that a denial of liability would *72dispense with the necessity for furnishing proofs of loss, yet the “Case” shows that such denial of liability was not made sixty days before the action was commenced. So that, if the denial of liability is to be regarded as a substitute for the proofs of loss, the right of action would not accrue until after the expiration of sixty days from such denial; and, therefore, under this view, the action was prematurely commenced.
Now, whether the defendant would- be entitled to sixty days from the denial of liability before any action could be commenced against it, is a question which does not seem to have been considered or passed upon by the Circuit Judge, and hence, such question is not properly before this court. Indeed, the Circuit Judge .seems to have conceded, at least by implication, that the defendant "was entitled to sixty days from the denial of liability; but as, in his opinion, the letter of the 28th of May did amount to some proof of loss, and as that letter was written and received by the general agents of the company more than sixty days before the commencement of the action, the verdict of the jury was, doubtless, rested upon that view; in which, I think, the judge erred. That this was the view of the Circuit- Judge is conclusively shown by the following language, contained in his order refusing the motion for a new trial: “The question that gives most trouble to decide is, (as) whether sixty days elapsed after the service of proofs of loss before the bringing of this action. I think the company’s denial of liability was a waiver of further proof, and a waiver of any defects in any proofs served. This being so, the letter of 28th May was proof. Now, this letter was received by Seibels & Son, general agents of the defendants, on the 30th May. I regard that as a receipt by the company, and that the sixty days then began to run.” I cannot, therefore, concur in the conclusion reached by the majority of the court.
For a proper understanding of the case, I would suggest to the reporter to embrace in his report of the case so much of the complaint as sets forth the terms of the contract, the judge’s charge, and a copy of the letter of 28th May, 1889.
Judgment affirmed.
*735 *72In this case there was a petition for rehearing, upon numerous *73grounds, upon which petition the following order ter curiam was endorsed, December 20, 1892 : All the points raised by this petition were fully considered and determined by a majority of this court; and, as we do not find that anything was overlooked which was deemed material, there is no ground for a rehearing. It is, therefore, ordered, that the petition be dismissed, and that the stay of the remittitur heretofore granted be revoked.